Citation Nr: 1513372	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-33 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from November 1979 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  
  

FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (i.e., acoustic trauma) during service.

2.  The Veteran did not exhibit chronic symptoms of tinnitus during service.

3.  The Veteran did not exhibit continuous symptoms of tinnitus since service.

4.  Tinnitus did not manifest to a compensable degree within one year of service separation.

5.  The Veteran's current tinnitus was manifested many years after service separation and is not causally or etiologically related to service.

6.  The Veteran does not have a current left ear hearing loss disability for VA compensation purposes.	

7.  The Veteran does not have a current right ear hearing loss disability for VA compensation purposes.	

8.  The Veteran was diagnosed with carpal tunnel syndrome of the right hand post-service.

9.  The Veteran exhibited right hand and wrist symptoms during service.

10.  The carpal tunnel syndrome of the right hand is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).
  
2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

4.  The criteria for service connection for carpal tunnel syndrome of the right hand are not met.  §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the November 2008 notice letter sent prior to the initial denial of the service connection claims for tinnitus, left ear hearing loss, right ear hearing loss, and carpal tunnel syndrome of the right hand, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims.

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  Therefore, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   
 
Also, the Veteran underwent VA medical examination in connection with the appeal in July 2009.  The VA examiner provided medical opinions based on an accurate medical history, based on an interview of the Veteran, and review of the claims file.  The VA examiner performed a thorough examination of the Veteran.  In consideration thereof, the Board finds that the VA examiner had adequate facts and data regarding the history and current severity of the Veteran's disabilities when rendering the medical opinion.  For these reasons, the Board finds that the VA medical examination and medical opinions are adequate, and no further medical examination or medical opinion is needed. 

Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required; therefore, the Board will proceed with review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a) as "other organic disease of the nervous system."  The Veteran is also currently diagnosed with tinnitus.  Tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a) as "other organic disease of the nervous system."  See Fountain v. McDonald, No. 13-0540, 2015 WL 510609 (Vet. App. Feb. 9, 2015).  Therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to the claims for service connection for sensorineural hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  The requirements to establish chronic disease in service are a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

The Veteran's currently diagnosed carpal tunnel syndrome of the right hand is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to the claim for service connection for carpal tunnel syndrome of the right hand.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss and tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F. 3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

Service Connection for Tinnitus Analysis

The Veteran contends that tinnitus was caused by acoustic trauma he sustained during service and began with gradual onset during service.  Specifically, the Veteran contends the tinnitus was caused by exposure to noise from aircraft, and other loud noises, while he worked in petroleum supply (refueling aircraft).  The Veteran also contends he was exposed to loud noise from weapons fire during maneuvers.  The Veteran reported that he did not use hearing protection during active service

The Board finds that the Veteran was exposed to loud noise (i.e., acoustic trauma) in service.  The DD Form 214 shows the Veteran served as a Petroleum Supply Specialist.  The Veteran reports that he was exposed to noise from aircraft while refueling the aircraft.  Additionally, the Veteran has stated that the was not provided hearing protection while working around aircraft and he also reported exposure to loud noise from weapons fire during maneuvers.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances of his service and is, therefore, credible

The Board finds that the Veteran has a current disability of tinnitus.  The Veteran has consistently reported that he currently experiences tinnitus symptoms, and tinnitus is a condition capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").  The Veteran's report of current tinnitus is deemed credible.

After a review of the evidence, lay and medical, the Board finds that tinnitus symptoms, to include any chronic symptoms, did not have their onset during service.  Service treatment records are absent of any complaint for tinnitus, and the Veteran's ears and drums were clinically evaluated as normal at a December 1983 service annual physical examination.  The Veteran declined a service separation examination.  Also, on the December 1983 Report of Medical History, the Veteran checked "No" when asked if he currently, or had ever, had the symptom of "ear trouble."  The Board notes that, in contrast to not reporting any history of complaints of ear symptoms, the Veteran did check "Yes" on the Report of Medical History for other disorders of "Pain or pressure in chest" and "Frequent trouble sleeping."

The Board finds that the service treatment records appear complete, and that tinnitus is a condition that would have ordinarily been recorded during service; therefore, the service treatment records, which were generated contemporaneous to service pursuant to duty to accurately record the information contained therein, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value.  The service treatment records show that the Veteran did report other symptoms and did seek treatment for other physical complaints unrelated to his hearing, for example, for a right hand injury, right ankle pain, groin pain, and chest pain, but did not complain of or seek treatment for tinnitus during the same time period.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

The Board next finds the weight of the evidence demonstrates that symptoms of tinnitus have not been continuous since service separation in February 1986.  The earliest diagnosis of record of tinnitus is in a VAMC treatment record dated in January 2009, which notes that the Veteran reported the onset of tinnitus was approximately in 1999.  The approximately thirteen year period between service and the onset of tinnitus is one factor that weighs against a finding of service incurrence, but is not the only factor relied upon by the Board in this case.  The Board's reliance on multiple factors, only one of which is an absence of complaints or treatment during service or after service, is consistent with the statutory and regulatory requirements to consider all evidence of record, as well as the Court's precedential decisions.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board finds that the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on either "chronic" symptoms in service or "continuous" symptoms since service have not been met.  
  
Additionally, the evidence does not show that tinnitus manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation.  The Veteran reported the onset of tinnitus was approximately thirteen years after service separation, and the earliest diagnosis of record of tinnitus was in January 2009, approximately twenty three years after service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted. 

On the question of nexus between current tinnitus and service, after a thorough examination and review of the record, including statements made by the Veteran, the July 2009 VA audiologist opined that it was less likely than not that the Veteran's tinnitus was due to an event during military service.  In support of the medical opinion, the July 2009 VA audiologist noted that the service treatment records were absent for hearing loss, significant hearing threshold shift, or complaint or diagnosis of tinnitus, and that the etiology of the tinnitus was unknown.  The July 2009 VA audiologist's medical opinion is of significant probative value because it is based on an accurate history of symptoms, diagnosis, and treatment, and provides a sound rationale.  

The Board notes that the Veteran, as a lay person, is competent to report past and current tinnitus symptoms and diagnose tinnitus because its symptoms are observable through the senses; however, in this case, where tinnitus is not shown even by credible lay evidence until years after service separation, the Veteran, as a lay person, does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current tinnitus and active service.  Such an opinion as to causation involves making findings based primarily on medical knowledge of the etiology of auditory disorders and is a complex medical etiological question dealing with the neurologic system (acoustic trauma and nerve damage).  The July 2009 VA audiologist, who has expertise and training in the area of auditory disorders, provided a negative medical opinion regarding the probability of a relationship between the Veteran's tinnitus and service.  The Board finds that the evidence weighs against finding that tinnitus was causally or etiologically related to service; therefore, service connection for tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Ear Hearing Loss Analysis

The Veteran contends that left ear hearing loss was caused by acoustic trauma he sustained during service.  Specifically, the Veteran contends the left ear hearing loss was caused by exposure to noise from aircraft, and other loud noises, while he worked in petroleum supply (refueling aircraft).  The Veteran also contends he was exposed to loud noise from weapons fire during maneuvers.  The Veteran did not use hearing protection during active service. 

The threshold for normal hearing is from 0 to 20 decibels.  Hensley, 5 Vet. App. at 157.  For the purposes of applying the laws administered by VA, impaired hearing will be considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the weight of the lay and medical evidence demonstrates that the left ear hearing loss has not met the threshold criteria for establishing a current left ear hearing loss "disability" for VA purposes in accordance with 38 C.F.R. 
§ 3.385.  At a January 2009 VA Medical Center (VAMC) audiological examination, pure tone thresholds, in decibels, were recorded as follows:
  



HERTZ



500
1000
2000
3000
4000
LEFT
20
25
25
25
25
  
The speech recognition score with the Maryland CNC Test was 100 percent for the left ear.  There is no indication that the audiometric results or Maryland CNC Test speech recognition results are unreliable or otherwise inadequate.

At the July 2009 VA audiological examination, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
25
25
25

The speech recognition score with the Maryland CNC Test was 96 percent for the left ear.  There is no indication that the audiometric results or Maryland CNC Test speech recognition results are unreliable or otherwise inadequate.

With respect to the left ear, puretone thresholds were not recorded at 40 decibels or greater in any of the frequencies or 26 Hertz or greater in at least three frequencies, and speech recognition scores were not less than 94 percent at any point during the appeal period.  Therefore, the Veteran does not have impaired hearing of the left ear for VA purposes; as such, the Board finds that the Veteran does not have a current hearing loss disability in the left ear.  See 38 C.F.R. § 3.385. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F. 3d 1328 (1997).  Because the Veteran does not have a currently-diagnosed left ear hearing loss "disability" under 38 C.F.R. 
§ 3.385, service connection for left ear hearing loss is not warranted.  Because the preponderance of the evidence is against the claim for service connection for left ear hearing loss, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §3.102.

Service Connection for Right Ear Hearing Loss Analysis

The Veteran contends that right ear hearing loss was caused by acoustic trauma he sustained during service.  Specifically, the Veteran contends the right ear hearing loss was caused by exposure to noise from aircraft, and other loud noises, while he worked in petroleum supply (refueling aircraft).  The Veteran also contends he was exposed to loud noise from weapons fire during maneuvers.  The Veteran did not use hearing protection during active service. 

The Board finds that the weight of the lay and medical evidence demonstrates that the right ear hearing loss has not met the threshold criteria for establishing a current right ear hearing loss "disability" for VA purposes in accordance with 38 C.F.R. § 3.385.  At a January 2009 VA Medical Center (VAMC) audiological examination, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
30

The speech recognition score with the Maryland CNC Test was 100 percent for the right ear.  There is no indication that the audiometric results or Maryland CNC Test speech recognition results are unreliable or otherwise inadequate.  


At the July 2009 VA audiological examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
30

The speech recognition score with the Maryland CNC Test was 96 percent for the right ear.  There is no indication that the audiometric results or Maryland CNC Test speech recognition results are unreliable or otherwise inadequate.  

With respect to the right ear, puretone thresholds were not recorded at 40 decibels or greater in any of the frequencies or 26 Hertz or greater in at least three frequencies, and speech recognition scores were not less than 94 percent at any point during the appeal period.  Therefore, the Veteran does not have impaired hearing of the right ear for VA purposes; as such, the Board finds that the Veteran does not have a current hearing loss disability in the right ear.  See 38 C.F.R. 
§ 3.385. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Brammer, 3 Vet. App. 223; Degmetich, 104 F. 3d 1328.  Because the Veteran does not have a currently-diagnosed right ear hearing loss "disability" under 38 C.F.R. § 3.385, service connection for right ear hearing loss is not warranted.  Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §3.102.

Service Connection for Carpal Tunnel Syndrome of the Right Hand

The Veteran contends that carpal tunnel syndrome of the right hand was caused by constantly using his hands while refueling helicopters and jet aircraft, along with other duties, during active service.  The Veteran also contends that carpal tunnel syndrome of the right hand began during active service.

The Board finds that the Veteran has current carpal tunnel syndrome of the right hand.  VAMC treatment records show that the Veteran was given a provisional diagnoses of carpal tunnel syndrome of the right hand in December 2008 and the diagnosis was confirmed in January 2009 following electrodiagnostic studies.  There is no question regarding the diagnosis of carpal tunnel syndrome of the right hand; therefore, the current disability element for service connection is well established, and the Board will next consider whether carpal tunnel syndrome of the right hand was incurred in service.

After review of the lay and medical evidence, the Board finds that the Veteran had right hand and wrist symptoms during active service.  Service treatment records dated in September 1984 note that the Veteran complained of a painful right wrist for the past two months.  Service treatment records dated in October 1984 note right wrist and hand pain with the assessment of tendonitis.  A December 1984 orthopedic consultation notes a possible diagnosis of mild carpal tunnel syndrome.  Service treatment records in April 1985 note continued complaints of pain, and an April 1985 orthopedic consultation notes no evidence of carpal tunnel syndrome or degenerative joint disease, and possible diagnoses of tendonitis or tumor of the tendon sheath.  Service treatment records dated in June 1985 note the impression of a pinched nerve.  Service treatment records dated in September 1985 note carpal tunnel syndrome is doubtful.  In consideration of the foregoing, the Board finds that there were right hand and wrist symptoms during active service.

On the question of nexus between the current carpal tunnel syndrome of the right hand and service, the Board finds that the weight of the evidence is against finding that the carpal tunnel syndrome of the right hand is causally related to the in-service right hand and wrist symptoms.  After review of the record and an examination of the Veteran, the July 2009 VA examiner opined that it was less likely than not that the Veteran's carpal tunnel syndrome of the right hand is causally or etiologically related to active service.  In support of the medical opinion, the VA examiner reasoned that, although there was a suspicion of probable mild carpal tunnel syndrome in the right hand in October 1984, several subsequent examinations, including orthopedic consultations, refuted this diagnosis.  The July 2009 VA examiner specified that, although the December 1984 orthopedic consultation noted possible carpal tunnel syndrome, this was inconsistent with the orthopedic consultation findings on physical examination of normal sensation.  The VA examiner further reasoned that the Veteran did not seek medical attention for the right wrist symptoms until 2008 and was not diagnosed with carpal tunnel syndrome until December 2008, approximately twenty-two years following service separation.  The VA examiner has specialized medical expertise and training, had adequate facts and data on which to base the medical opinion, and provided a sound rationale for the medical opinion.  For these reasons, the July 2009 VA medical opinion is of significant probative value.    

The July 2009 VA examiner, who has specialized medical expertise and training, provided a negative medical opinion regarding the probability of a relationship between the Veteran's carpal tunnel syndrome of the right hand and active service.  The July 2009 VA examiner's opinion outweighs the Veteran's lay opinion on the relationship between the current carpal tunnel syndrome of the right hand and active service.  The Veteran does not have the medical expertise and training of the July 2009 VA examiner.  The etiology of the carpal tunnel syndrome of the right hand is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board finds that the evidence weighs against finding that the current carpal tunnel syndrome of the right hand are causally or etiologically related to service; therefore, service connection for carpal tunnel syndrome of the right hand must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

In summary, the weight of the evidence demonstrates right hand and wrist symptoms manifested during service are not related to the Veteran's current carpal tunnel syndrome of the right hand.  In consideration thereof, the Board finds that the 

preponderance of the evidence is against the appeal, and service connection for carpal tunnel syndrome of the right hand must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for carpal tunnel syndrome of the right hand is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


